In re Ursin, Calvin; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “B”, No. 276-085; to the Court of Appeal, Fourth Circuit, No. 92KW-0604.
Granted in part; denied in part. State v. Vessell, 450 So.2d 938 (La.1984), did not announce a new rule of law. See Vessell, 450 So.2d at 947-48. The case is remanded to the court of appeal for consideration of relator’s ineffective assistance of counsel claim. Otherwise, the writ is denied.
KIMBALL, J., not on panel.